

117 HR 3309 IH: Manufacturing Abilities Determine Economies in The Americas Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3309IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Kinzinger (for himself and Mr. Crow) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Foreign Affairs, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a manufacturing grant program, a trade preference program, and certain tax incentives to encourage companies to manufacture certain essential articles in countries in the Western Hemisphere and to safeguard against disruptions to the supply chains for such articles, and for other purposes.1.Short titleThis Act may be cited as the Manufacturing Abilities Determine Economies in The Americas Act or the MADE in The Americas Act.2.Statements of policyIt shall be the policy of the United States to—(1)diversify supply chains of covered articles in order to strengthen the security and economies of the United States and its allies;(2)maintain an active and leading role in global trade and medical research for the benefit of the workforces in the United States and its allies;(3)strengthen and increase trade between the United States and other countries in the Western Hemisphere in order to—(A)mitigate supply chain vulnerabilities;(B)raise living standards;(C)increase job opportunities; and(D)mitigate the underlying causes of irregular immigration between such countries; (4)in order to safeguard against future disruptions, incentivize the relocation of facilities that manufacture covered articles from countries of concern to the Western Hemisphere; (5)prioritize and provide diplomatic and political support to developing countries in the Western Hemisphere to—(A)resolve any impediments to the manufacturing and labor protection sectors in such countries;(B)advocate for political and economic reforms in such countries that will improve the regulatory and investment environment;(C)resolve challenges for United States investors in such countries, including political instability and corruption; and(D)build and maintain essential public services and infrastructure necessary for economic growth and stability through access to debt refinancing support, as appropriate; (6)support and promote multilateral and bilateral free trade agreements with allied nations in the Western Hemisphere; (7)support joint ventures between companies in the United States and domestically owned companies in the Western Hemisphere; and(8)harness existing tools, such as the United States Agency for International Development, the United States International Development Finance Corporation, to assist countries in the Western Hemisphere to develop increased manufacturing capacity.3.United States strategy to counter threats to supply chains for covered articles(a)In generalIn accordance with Executive Order 14017 (86 Fed. Reg. 11849), the President shall develop and implement a strategy to reduce reliance on concentrated supply chains for covered articles and protect against any threats from countries of concern relating to supply chains for covered articles.(b)Elements The strategy required by subsection (a) shall include the following elements:(1)A plan to provide sufficient access to covered articles by ensuring that supply chains for such articles are not concentrated in a country of concern.(2)A plan to use tools available to the Federal Government, such as the United States Agency for International Development and the United States International Development Finance Corporation, to assist countries in the Western Hemisphere to build capacity for manufacturing covered articles.(3)A plan to incentivize—(A)United States companies that manufacture covered articles to—(i)relocate manufacturing facilities, personnel, or operations related to the production of covered articles to the United States or to other countries in the Western Hemisphere; (ii)to expand such facilities, personnel, or operations to increase the production of covered articles and meet increasing demand for such articles; and(iii)to assist countries in developing greater manufacturing capacity; and(B)companies that do not manufacture covered articles to make necessary or appropriate modifications to existing manufacturing facilities, personnel, or operations in order to manufacture 1 or more covered articles.(4)A plan to enter into trade agreements with countries in the Western Hemisphere that—(A)protect against any threats from countries of concern relating to supply chains for covered articles; and(B)foster political and regulatory stability to allow a manufacturing company interested in relocating to such countries in the Western Hemisphere to make long-term investment plans.(5)A plan to coordinate with other countries in the Western Hemisphere to avoid disruptions to the continued operations of supply chains for covered articles during a covered emergency.(6)A plan to provide technical assistance to governments in the Western Hemisphere to improve regulatory and investment frameworks to welcome companies with intention to relocate manufacturing facilities.(c)Submission of strategy(1)In generalNot later than 60 days after the date of enactment of this Act, the President shall submit to Congress a report containing the strategy developed under this section. (2)UpdateNot less than once every 4 years after the date on which the strategy is submitted under paragraph (1), the President shall submit to Congress an update to such strategy.(3)FormThe report submitted under paragraph (1), and any update submitted under paragraph (2), shall be submitted in unclassified form and may include a classified annex.(d)DefinitionFor purposes of this section, the term country of concern means a country described in paragraph (3)(B) of section 9 of this Act.4.National manufacturing security and resilience council(a)EstablishmentThere is hereby established within the Executive Office of the President the Manufacturing Security and Resilience Council (hereinafter referred to as the Council).(b)MembersThe Council shall be composed of—(1)The President;(2)The Vice President;(3)The Secretary of Commerce;(4)The Secretary of State;(5)The Secretary of Defense;(6)The Secretary of Homeland Security;(7)The Secretary of Energy;(8)The Secretary of Health and Human Services;(9)The Director of National Intelligence; and(10)The United States Trade Representative.(c)Additional membersThe President may also appoint up to ten additional officers of the Federal Government to serve on the Council, including but not limited to—(1)The National Security Advisor;(2)The Director of the National Economic Council;(3)The Homeland Security Advisor;(4)The Director of the Office of Science and Technology Policy;(5)The Director of the Cybersecurity and Infrastructure Security Agency;(6)The Director of the Centers for Disease Control and Prevention;(7)The Administrator of the Federal Emergency Management Agency;(8)The Director of the National Institute of Standards and Technology; and(9)The Director of the Hollings Manufacturing Extension Partnership.(d)Presiding officersAt meetings of the Council, the President shall preside or, in the absence of the President, a member of the Council designated by the President shall preside.(e)DesigneesEach member of the Council from a department or agency of the Federal Government may designate another officer of his department or agency to serve on the Council as his alternate in his unavoidable absence.(f)FunctionsThe functions of the Council are to—(1)implement the strategy requested under section 3;(2)determine whether a covered article is essential to the critical infrastructure of the United States or to the ability of the United States to respond to a covered emergency;(3)establish and maintain the database described in subsection (j);(4)establish, manage, and carry out the manufacturing resilience grant program established under subsection (k);(5)coordinate, without assuming operational authority, the use of private-sector manufacturing resources to respond to a covered emergency; and(6)not less than once every year, inform Congress of the activities of the Council in carrying out the duties and functions described in paragraphs (1) through (5) of this subsection.(g)DirectorThe Council shall be headed by a civilian Director who shall be appointed by the President by and with the advice and consent of the Senate. In appointing the Director, the President shall choose an individual who—(1)is a senior executive (as such term is defined in section 3132 of title 5, United States Code); and(2)is fit to perform the duties required by the position, without regard to political affiliation.(h)StaffThe Council may employ a staff who shall be appointed by the Director. The Director, subject to the direction of the Council, is authorized to appoint and fix the compensation of such personnel consistent with existing civil service statutes and regulations, as may be necessary to perform such duties as may be prescribed by the Council in connection with the performance of its functions. The professional staff for which this subsection provides shall not exceed 200 persons, including persons employed by, assigned to, detailed to, under contract to serve on, or otherwise serving or affiliated with the staff. The limitation in this paragraph does not apply to personnel serving substantially in support or administrative positions.(i)AuthoritiesThe Director of the Office may—(1)notwithstanding subsections (a) and (b) of section 3324 of title 31, United States Code, enter into and perform such contracts, leases, cooperative agreements, or other transactions as may be necessary to carry out the duties of the Council, and on such terms as the Director determines are appropriate, with—(A)any agency or instrumentality of the Federal Government;(B)any State, territory, or possession of the United States, including any political subdivision thereof; and(C)any person or educational institution;(2)pursuant to subsection (h), employ such personnel as the Director determines are necessary to conduct the business of the Council; and(3)delegate to other employees of the Office such powers and authority as the Director determines may be warranted in the interests of efficiency and sound administration.(j)Database(1)In generalThe Director shall establish and maintain a database of information on covered manufacturing companies.(2)Requirements(A)In generalThe database established under paragraph (1) shall include information that the Director determines is necessary to effectively respond to covered emergencies, including information related to—(i)the manufacturing facilities and operations of a covered manufacturing company; and(ii)the types of articles manufactured by such company.(B)Information gatheringTo gather the information described in subparagraph (A), the Director shall—(i)use existing sources of such information;(ii)coordinate with the Director of the Census Bureau to gather data on covered manufacturing companies; and(iii)ensure the appropriate protection for any proprietary, confidential, or sensitive information related to a covered manufacturing company.(C)Requests for information during emergencyDuring a covered emergency, the Director may request specific information from covered manufacturing companies that the Director determines is necessary to prepare a national response to such emergency.(D)DesignThe Director shall design and maintain the database in a manner that allows for the direct input and update of information in the database.(E)TransparencyThe Director shall develop policies for the operation of the database that—(i)require the timely and accurate input of information into the database; and(ii)allow a covered manufacturing company to access any information in the database that relates to such company and correct any inaccurate information.(F)AccessibilityThe Director shall ensure that the information in the database is available to—(i)appropriate acquisition officials of Federal agencies;(ii)upon request, the Chairman and Ranking Member of each of the appropriate congressional committees; and(iii)any other government officials that the Director determines are appropriate, except that the Director shall provide written notice to the appropriate congressional committees not later than 14 days after the date on which a new government official is granted access to the database.(G)Covered manufacturing company definedIn this subsection, the term covered manufacturing company means a company in the United States that—(i)manufactures a covered article; or(ii)maintains facilities that may be converted to manufacture covered articles during a covered emergency.(k)Manufacturing security and resilience grant program(1)EstablishmentThe President shall establish a manufacturing resilience grant program, to be administered by the Director, to make grants to eligible manufacturing companies to carry out eligible projects to—(A)increase the manufacture of covered articles in countries in the Western Hemisphere;(B)assist the Federal Government in preparing for and responding to covered emergencies; and(C)reduce reliance on concentrated supply chains for covered articles.(2)Eligible manufacturing companiesTo be eligible to receive a grant under this subsection, a manufacturing company shall—(A)be a domestic corporation that is engaged in the business of manufacturing;(B)be capable of manufacturing covered articles to assist the Federal Government in preparing for and responding to a covered emergency, as determined by the Director; and(C)provide all necessary information for inclusion in the database established under subsection (j), as requested by the Director.(3)Eligible projectsA grant recipient may use funds awarded under this subsection for a project that—(A)relocates manufacturing facilities, personnel, or operations related to covered articles out of a country of concern and into the United States or other foreign country in the Western Hemisphere;(B)modifies manufacturing facilities or operations related to covered articles to—(i)create new capabilities for such grant recipient to manufacture covered articles;(ii)expand existing operations to increase the manufacture of covered articles; or(iii)accommodate any manufacturing operations or personnel related to covered articles that are relocated to a country in the Western Hemisphere; or(C)develops tools or processes that relate to procuring, transporting, or storing covered articles.(4)Use of funds(A)In generalGrant amounts received for a project under this subsection may be used for any costs associated with such project, including administrative costs and workforce development initiatives.(B)LimitationGrant amounts received for a project under this subsection may not be used to support manufacturing facilities or operations located in a country of concern.(5)ConditionsAs a condition on the receipt of a grant under this subsection, the grant recipient shall—(A)not later than 1 year after receiving a grant, agree to manufacture the amount of covered articles that the Director determines is reasonable, to be made available for purchase by the Federal Government beneficiary with respect to which such amounts were provided; and(B)coordinate with the Director to assist the United States to prepare for and respond to a covered emergency by manufacturing covered articles when necessary.(6)ApplicationTo be eligible for a grant under this subsection, an eligible manufacturing company shall submit to the Director an application in such form, at such time, and containing such information as the Director determines appropriate, including—(A)a description of the proposed project to be carried out with grant funds;(B)a description of the type of covered articles that such company intends to produce in carrying out such project; and(C)an estimation of the total costs for such project.(7)Selection of grant recipient(A)Consultation requiredIn awarding grants for amounts allocated pursuant to subparagraphs (B) through (J) of subsection (m)(2), the Director shall consult with the applicable Federal Government beneficiary.(B)Diversity of covered articlesTo the extent practicable, the Director shall ensure that grants are awarded for proposed projects that will result in the production of a diverse type of covered articles.(C)PriorityIn awarding a grant under this subsection, the Director shall prioritize awarding grants for proposed projects that—(i)will operate within the United States and employ citizens of the United States; and(ii)will result in the production of covered articles that relate to the strategic needs of the Federal Government in preparing for and responding to covered emergencies.(8)Grant amount(A)In generalThe Federal share of the total cost of a project receiving a grant under this subsection, as estimated under paragraph (6)(C), shall be 75 percent.(B)LimitationAn eligible manufacturing company may not receive more than a total of $500,000,000 in grant funds in 1 fiscal year.(C)Total amounts to support Federal Government beneficiaries(i)Minimum total amountOf the amounts allocated for grants pursuant to subparagraphs (B) through (J) of subsection (m)(2), the total amount of funds awarded for the support of a single Federal Government beneficiary shall be not less than $500,000,000.(ii)Maximum total amountOf the amounts allocated for grants pursuant to subsection (m)(2)(A), the total amount of funds provided for the support of a single Federal Government beneficiary may not exceed $2,000,000,000.(9)DefinitionIn this subsection, the term Federal Government beneficiary means the following:(A)The Department of Agriculture.(B)The Department of Defense.(C)The Department of Energy.(D)The Department of Health and Human Services.(E)The Department of Homeland Security.(F)The Department of the Interior.(G)The Department of the Treasury.(H)The Environmental Protection Agency.(l)Advisory board(1)EstablishmentThere is established an Manufacturing Security and Resilience Advisory Board (hereinafter referred to as the Advisory Board).(2)MembersThe President shall appoint twenty members to the Advisory Board, each having demonstrated expertise relating to, or experience operating in, the manufacturing industry and with supply chain management, and consisting of—(A)eight representatives from United States manufacturing companies;(B)four representatives from academic institutions;(C)four representatives from labor organizations; and(D)four representatives from non-profit organizations.(3)ChairThe Chair of the Advisory Board shall be appointed by the President from its membership.(4)MeetingsThe Advisory Board shall meet not less than four times each year at the call of the Chair.(5)FunctionsThe functions of the Advisory Board are to—(A)review the general policies and operations of the Council and advise the Council with respect to such policies and operations;(B)collaborate with the Hollings Manufacturing Extension Partnership, established pursuant to section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k), and the Manufacturing USA Program, established pursuant to section 34 of such Act (15 U.S.C. 278s), to assist Federal, State, and local governments in identifying industrial resources and opportunities to prepare for and respond to covered emergencies;(C)commission and conduct research to identify and analyze how to improve the ability of the United States manufacturing sector to assist Federal, State, and local governments in responding to covered emergencies; and(D)identify best practices for federal, State, and local governments and the United States Manufacturing sector to effectively and efficiently respond to covered emergencies;(m)Funding(1)Manufacturing security and resilience councilTo operate the Manufacturing Security and Resilience Council established by this section, there is authorized to be appropriated $50,000,000 for each of fiscal years 2021 through 2031, to remain available until expended.(2)Manufacturing security and resilience grant programFor grants awarded under subsection (k), there is authorized to be appropriated $24,950,000,000 for each of fiscal years 2021 through 2031, to remain available until expended. Of the funds made available under the preceding sentence, the Director shall allocate for each fiscal year—(A)32 percent for grants proposed to support any of the Federal Government beneficiaries for the strategic needs of the Federal Government;(B)4 percent for grants proposed to support the Office of Cybersecurity and Communications within the Department of Homeland Security;(C)28 percent for grants proposed to support—(i)the Office of Infrastructure Protection within the Department of Homeland Security;(ii)the Transportation Security Administration;(iii)the United States Coast Guard; and(iv)the Federal Protective Service;(D)4 percent for grants proposed to support the Department of Agriculture;(E)12 percent for grants proposed to support the Department of Defense;(F)8 percent for grants proposed to support the Department of Energy;(G)6 percent for grants proposed to support the Department of Health and Human Services;(H)4 percent for grants proposed to support the Environmental Protection Agency;(I)1 percent for grants proposed to support the Department of the Treasury; and(J)1 percent for grants proposed to support the Department of the Interior.(n)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the National Manufacturing Security and Resilience Council established by this section.(2)CouncilThe term Council means the National Manufacturing Security and Resilience Council established by this section.5.Western Hemisphere trade preference program(a)Authority To provide duty-Free treatmentNotwithstanding any other provision of law and subject to subsection (b), the President is authorized to provide duty-free treatment for any eligible article from any beneficiary Western Hemisphere country in accordance with the provisions of this section. (b)Designation of beneficiary Western Hemisphere countries(1)Authority to designateThe President is authorized to designate Western Hemisphere countries described in paragraph (8)(B) of section 9 of this Act as beneficiary Western Hemisphere countries for purposes of this section.(2)Countries ineligible for designationThe President may not designate a Western Hemisphere country as a beneficiary Western Hemisphere country under this section if such country—(A)does not have a democratically elected government or a market economy;(B)has nationalized, expropriated, or otherwise seized ownership or control of property owned by a United States citizen or by a corporation, partnership, or association that is 50 percent or more beneficially owned by United States citizens;(C)affords preferential treatment to the products of a developed country, other than the United States, which has, or is likely to have, a significant adverse effect on United States commerce, unless—(i)the President receives satisfactory assurances that such preferential treatment will be eliminated or that action will be taken to assure that there will be no such significant adverse effect; and(ii)the President reports such assurances to Congress;(D)is not a signatory to a treaty, convention, protocol, or other agreement regarding the extradition of United States citizens; or(E)does not afford and enforce in law and practice internationally recognized worker rights for workers in the country.(c)Eligible articles(1)In generalSubject to paragraphs (2) and (3), the duty-free treatment provided under this section shall apply to any article—(A)that is the growth, product, or manufacture of a beneficiary Western Hemisphere country; and(B)that is needed to support the critical infrastructure of the United States.(2)Rules of originThe duty-free treatment provided under this section shall apply to any eligible article that is the growth, product, or manufacture of a beneficiary Western Hemisphere country if—(A)such article is imported directly from such country into the customs territory of the United States; and(B)the sum of—(i)the cost or value of the materials produced in the beneficiary Western Hemisphere country or any two or more such countries that are members of the same association of countries, plus(ii)the direct costs of processing operations performed in such beneficiary Western Hemisphere country or such member countries,is not less than 35 percent of the appraised value of such article at the time it is entered. (3)Ineligible articlesAn article may not be treated as the growth, product, or manufacture of a beneficiary Western Hemisphere country by virtue of having merely undergone—(A)simple combining or packaging operations; or(B)mere dilution with water or another substance that does not materially alter the characteristics of the article.(d)DefinitionsIn this section, the terms entered and internationally recognized worker rights have the meanings given such terms in section 507 of the Trade Act of 1974 (19 U.S.C. 2467).(e)TerminationNo duty-free treatment provided under this section shall remain in effect after September 30, 2030.6.Temporary increased expensing for relocating manufacturing to the western hemisphere(a)In generalFor purposes of section 168(k) of the Internal Revenue Code of 1986, in the case of any qualified United States manufacturing property which is placed in service after December 31, 2020, and before January 1, 2026—(1)such property shall be treated as qualified property (within the meaning of such section);(2)the applicable percentage otherwise determined under section 168(k)(6) of such Code with respect to such property shall be—(A)if placed in the United States, 100 percent; and(B)if placed within a country in the Western Hemisphere, 60 percent; and(3)paragraph (8) of such section shall not apply.(b)DefinitionIn this section the term qualified United States manufacturing property means a domestic corporation that is engaged in the business of manufacturing covered articles with property outside the Western Hemisphere that places in service tangible property within the Western Hemisphere.(c)TerminationThis section shall not apply to any property placed in service after December 31, 2025.7.American security product tax credit(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.American security product tax credit(a)In generalFor purposes of section 38, the American security product tax credit for any taxable year is an amount equal to—(1)30 percent of the qualified costs of American security products manufactured in the United States, or(2)15 percent of the qualified costs of American security products manufactured in a Western Hemisphere country.(b)Maximum creditThe aggregate credit determined under subsection (a) for any taxable year with respect to any taxpayer shall not exceed the excess (if any) of the taxpayer’s net income tax over the greater of—(1)the tentative minimum tax for the taxable year, or(2)25 percent of so much of the taxpayer's net regular tax liability as exceeds $25,000. (c)DefinitionsIn this section:(1)American security productThe term American security product means—(A)a covered article as such term is defined in section 9 of the MADE in The Americas Act, and(B)at least 50 percent of the value of which shall be derived from components manufactured in the United States.(2)Qualified costsThe term qualified costs means costs incurred in the production of an American security product.(3)United StatesThe term United States shall include the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands..(b)Denial of double benefitSection 280C of such Code is amended by adding at the end the following new subsection:(i)Credit for American security productsNo deduction shall be allowed for that portion of expenses otherwise allowable as a deduction taken into account in determining the credit under section 45U for the taxable year..(c)Credit made part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the American security product tax credit determined under section 45U..(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:45U. American security product tax credit..(e)Effective dateThe amendments made by this section shall apply to expenses made or incurred beginning on the first day of the first full calendar quarter after the date of enactment of this section.8.LimitationNone of the funds made available to carry out this Act or the amendments made by this Act may be used to support a state-owned enterprise of a country of concern. 9.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Committee on Ways and Means of the House of Representatives; and(B)the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, and the Committee on Finance of the Senate.(2)ConcentratedThe term concentrated means—(A)a supply chain for a covered article—(i)that is under any form of control or influence by a country of concern; (ii)that is subject to undue manipulation by a country of concern; or(iii)for which 30 percent of the production of such covered article occurs in a single foreign country that is located outside of the Western Hemisphere; or(B)a covered article for which more than 50 percent of the supply of such article in the United States is imported from a foreign country that is located outside of the Western Hemisphere. (3)Country of concernThe term country of concern means a country—(A)in which a concentrated supply chain for a covered article is located; (B)that poses a significant national security threat to the United States; (C)that does not have a democratically elected government or a market economy; or(D)that commits crimes against humanity or genocide.(4)Covered articleThe term covered article means any material (including minerals, metals, and advanced processed materials), commodity, product, service, process, or manufacturing equipment that—(A)the Director of the National Manufacturing Security and Resiliency Council determines is essential—(i)to the critical infrastructure of the United States; or(ii)to the ability of the United States to respond to a covered emergency;(B)is included in the Strategic National Stockpile pursuant to section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b);(C)the Secretary of Health and Human Services determines is essential to the National Health Security Strategy described in section 2802 of the Public Health Service Act (42 U.S.C. 300hh–1); or (D)is a critical component, critical technology item, or material as defined in section 702 of the Defense Production Act of 1950 (50 U.S.C. 4552).(5)Covered emergencyThe term covered emergency means—(A)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an event for which the President declares a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(C)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.).(6)Critical infrastructureThe term critical infrastructure has the meaning given the term in section 1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e)).(7)Manufacturing facilitiesThe term manufacturing facilities has the meaning given the term facilities in section 702 of the Defense Production Act of 1950 (50 U.S.C. 4552).(8)Western HemisphereThe term Western Hemisphere means a country—(A)that has a democratically elected government and a market economy; and(B)that is one of the following countries:(i)Anguilla.(ii)Antigua and Barbuda.(iii)Argentina.(iv)Aruba.(v)The Bahamas.(vi)Barbados.(vii)Belize.(viii)Bermuda.(ix)Bolivia.(x)Brazil.(xi)The British Virgin Islands.(xii)Canada.(xiii)Chile.(xiv)Colombia.(xv)Costa Rica.(xvi)Dominica.(xvii)Dominican Republic.(xviii)Ecuador.(xix)El Salvador.(xx)Grenada.(xxi)Guatemala.(xxii)Guyana.(xxiii)Haiti.(xxiv)Honduras.(xxv)Jamaica.(xxvi)Mexico.(xxvii)Montserrat.(xxviii)Netherlands Antilles.(xxix)Nicaragua.(xxx)Panama.(xxxi)Paraguay.(xxxii)Peru.(xxxiii)Saint Kitts and Nevis.(xxxiv)Saint Lucia.(xxxv)Saint Vincent and the Grenadines.(xxxvi)Suriname.(xxxvii)Trinidad and Tobago.(xxxviii)Turks and Caicos Islands.(xxxix)Uruguay.(xl)The sovereign government recognized by the United States in Venezuela.